 1
     Case 2:15-cv-02451-JAM-DMC Document 42 Filed 10/07/19 Page 1 of 3

     XAVIER BECERRA, State Bar No. 118517
                                                                                                                     I
                                                                                                                     I

     Attorney General of California
 2   KRISTINM. DAILY, State Bar No. 186103 ·
     Supervising Deputy Attorney General
 3   WILLIAM H. DOWNER, State Bar No. 257644
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6120
 6    Fax: (916) 324-5567
      E-mail: William.Downer@doj.ca.gov
 7   Attorneys for Defendants Scott Lunardi, Kyle Foster,
     and Robert Jones
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   . TIMOTHY LARIOS,                                     2: 15-cv-02451-MCE-CMK

14                                             Plaintiff, DEFENDANTS' NOTICE OF MOTION
                                                          AND MOTION FOR SUMMARY
15                  v.                                    JUDGMENT OR, IN THE
                                                          ALTERNATIVE, SUMMARY
16                                                        ADJUDICATION
     SCOTT LUNARDI, ET AL.,
17                                                         Date:            December 19, 2019
                                                           Time:            2:00 p.m.
18                                                         Courtroom:       7
                                           Defendants.     Judge:           Hon. Morrison C. England, Jr.
19                                                         Trial Date:      None Set
                                                           Action Filed:    November 24, 2015
20   -------------------'
21   TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:

22         NOTICE IS HEREBY GIVEN THAT on December 19 2019 at 2:00 p.m. or as soon

23   thereafter as this matter may be heard in Courtroom 2 of the above entitled Court, located at 501 I

24   Street, Sacramento, California, Defendants Scott Lunardi, Kyle Foster, and Robert J. Jones will

25   move for summary judgmentor, in the alternative, summary adjudication of Plaintiff Timothy

26   Larios's (Officer Larios) claims against them. The motion is based on the following grounds:

27         First, Defendants Lunardi, Foster, and Jones are entitled to judgment in their favor on

28   Officer Larios's First Cause of Action qrought under 42 U.S.C. § 1983 because the undisputed
                                                     1
         Defendants' Notice of Motion and Motion for Summary Judgment or, in the alternative, Summary Adjudication
                                                                                       (2: l 5-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42 Filed 10/07/19 Page 2 of 3

 1   facts show that they did not violate the Fourth Amendment of the Constitution of the United

 2   States. Specifically, the inspection of Officer Larios's personal cell phone during the course of an

 3   administrative, workplace misconduct investigation did not violate the Fourth Amendment

 4   because (1) Officer Larios had no expectation of privacy in the text messages that he exchanged

 5   with his confidential informant and maintained on his personal cell phone; and (2) the CHP's

 6   inspection of the text messages that he exchanged with his confidential informant and maintained

 7   on his personal cell phone was reasonable under the circumstances. Moreover, Defendant Kyle
     '
 8   Foster is entitled to summary adjudication of Officer Larios's section 1983, Fourth Amendment

 9   claim because Defendant Foster did not directly"participate in directing Officer Larios to produce

10   his phone for inspection, and did not participate in inspecting it.

11         Second, Defendants are entitled to judgment in their favor on Plaintiffs First Cause of

12   action brought under 42 U.S.C. § 1983 because it was not clearly established in November 2014

13   that it is a Fourth Amendment violation for a law enforcement agency employer to search the cell

14   phone of its law enforcement officer employee for text messages between the employee and a

15   confidential informant during the course of an administrative workplace investigation into

16   whether the law enforcement officer employee engaged in an inappropriate personal relationship

17   with a confidential informant; when (1) the employer agency had a special need to swiftly and

18   thoroughly detect the nature and extent of the employee officer's relationship with his

19   confidential informant, (2) the investigation established reasonable grounds to believe that the law

20   enforcement officer employee engaged in an inappropriate perso11al relationship with a

21   confidential informant and used his personal phone to communicate with the informant, and (3)

22   the inspection of the employee officer's phone was reasonably related to the objective of the

23   search.

24         Third, Defendants are entitled to judgment in their favor on Plaintiffs Second Cause of

25   Action brought under the Bane Act, Cal. Civ. Code § 52.1 because the undisputed facts show that

26   Defendants neither interfered with Plaintiffs Constitutional rights, nor committed or threatened

27   violence against Plaintiff to.interfere with his rights under the Fourth Amendment.

28
                                                          2
         Defendants' Notice of Motion and Motion for Summary Judgment or, in the alternative, Summary Adjudication
                                                                                       (2:15-cv-02451-MCE-CMK)
     Case 2:15-cv-02451-JAM-DMC Document 42 Filed 10/07/19 Page 3 of 3

 1          This motion is based upon this notice of motion and motion, the accompanying

 2   memorandum of points and authorities, the separate statement of undisputed facts, the request for

 3   judicial notice, Defendants' evidence in support of the motion including, but not limited to, the

 4   declarations of Scott Lunardi, Kyle Foster, Robert Jones, William Downer, Helena Williams, Les

 5   James, Peter Phurchpean, and Curtis Duray, with exhibits thereto all of which are filed and served

 6   herewith, as well as the pleadings and papers on file in this action, and upon any other such

 7   matters as may be presented to the Court at the time of hearing.

 8   Dated: October 7, 2019                                    Respectfully submitted,
 9                                                             XAVIER BECERRA
                                                               Attorney General of California
10                                                             KRISTIN M. DAILY
                                                               Supervising Deputy Attorney General
11

12                                                                 Isl WILLIAM H. DOWNER
13
                                                               WILLIAM H. DOWNER
14                                                             Deputy Attorney General
                                                               Attorneys for Defendants
15
     SA2015303210
16   14106310

17

18

19

20

21

22

23

24
25

26

27

28
                                                           3
          Defendants' Notice ofMotiori and Motion for Summary Judgment or, in the alternative, Summary Adjudication
                                                                                        (2: l 5-cv-02451-MCE-CMK)
